DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-29 are pending.
Claim Interpretation
	Regarding claim 19, the claim is a product claim, and would not require the clamps from claims 1, 25, and 27 to be formed. For example, the roller of Sandusky would be sufficient to cause the bonding required to form a “preform charge” in accordance with claim 19. .  
As such, the analysis of claim 19 (and claims 20-24) leads to a BRI that is much broader than the scope of the other independent (method) claims. 
Because a product claim is not interpreted to include the steps used to produce it (MPEP 2113) other than what is implied by the recited steps, this would appear to be a proper interpretation of claim 19. 
As such, cancelation is recommended, but not required, as to facilitate compact prosecution, as there may be more issues to resolve with these claims than with the method claims.       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sandusky (US Patent No. 5,405,683) OR Mark (US 2014/0361460), in view of Millar et al. (US 2014/0224410), hereinafter Millar.
Regarding claims 1, 25, and 27, Sandusky discloses a method (claims 1, 25, 27) of forming a preform charge comprising (a) placing preforms consisting essentially of a towpreg (abstract) (2:39-2:50) (Fig. 1C) in a “preform-charge fixture” which is not structurally defined in Sandusky (further explained below), 

(if required due to a thermoplastic composition) (c) softening (2:39-2:41) a thermoplastic (“hot-melt”) material in order to cause the bonding together to at least some extent. 
Any cooling would be inherent upon removal from the heated surface of the mold as some heat (transferred by conduction) would be removed from the object at that point in time, even if it is an insignificant amount, which is inherently “cooling” to a degree.  
Sandusky (claims 1, 25, 27) does not explicitly disclose that the towpreg (bundle of fibers) has an aspect ratio (width/thickness) of 0.25 (1/4 as long as it is thick) to about 6.0 (6 times as wide as it is thick). However, it has been held that changes in shape or size are supportive of a prima facie case of obviousness.  Furthermore, it has been held where the prior art discloses an overlap in ranges with the prior art, a prima facie case of obviousness exists. Therefore, in view of at least Figs. 1A-1D, it would have been obvious to have produced a shape as is recited in the claim, since there is at least one example (Fig. 1D) that is about the same in at least two different dimensions (aspect ratio around 1), which is within the claimed range or at least overlaps with the claimed range, as clearly illustrated between 0.25 and 6.0.
Additionally or alternatively, Mark discloses a method like Sandusky, of forming a preform charge by (a) placing preforms (2a) (Mark, Fig. 17B, par. 0157) adjacent to one another (par. 0173 explains that they are in 2-5 inch bundles such that the 0.25-6.0 aspect ratio seems to be obvious over this teaching as well as in Sandusky above as the longer dimension, in this case, would be 2-5 inches, with the shorter dimension being unspecified by Mark), and compressing them into a secondary structure (assemblage) (Mark, Fig. 17C, par. 0157). It has been held that where the prior art discloses a range that overlaps with the prior art, a prima facie case of 
Sandusky or Mark does not explicitly disclose that the “preform charge fixture” as referred from above has “clamps” that work with a cavity or a plurality of cleats as to receive and enable stacking of the preforms in to an assemblage having a first geometry defined by a the shape of the cavity or cleats. 
However with respect to the clamps/cleats of the “preform charge fixture”, Millar discloses a similar method of forming a fibrous composite by press molding. Millar uses a structural clamp (20) (Millar, par. 0100) as to hold a fiber component within a cavity or a number of “cleats” (as shown) (Millar, Fig. 1). Millar demonstrates that these features (clamps) were known in the art for purposes of holding composite material in place during molding (Millar, par. 0015). 
Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated these techniques into the fiber composite molding processes of Sandusky/Mark above, as a specific means of shaping the subunits of material in accordance with Sandusky/Mark above and holding the composite material preforms in place during any potential movement in accordance with Millar, par. 0015 above. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a clamp is used to hold the fibrous preforms in place during shaping/molding within a “cleated” structure as is claimed.  
Regarding claims 7-8, Sandusky/Millar or Mark/Millar discloses the subject matter of claim 1, and further shows adjacent tows within the same axis (as implied by Sandusky, Figs. 
Regarding claim 12, Sandusky/Millar discloses the subject matter of claim 1, and further discloses (Sandusky, Fig. 1C – ‘polygon having more than 4 sides’) a first preform having the described shape as recited in the claim (at least two directions). Since “length” and “width” can be viewed broadly, it seems that Fig. 1C still reads upon this claim as amended. Each of the “ribbons” (towpreg) would still be “bent” under a broadest reasonable interpretation view “along a length” since the length and width are not fully defined to be a given dimension, they each can be viewed as either (other) dimension.  
Additionally, Mark/Millar discloses (Mark, Fig. 27-28) depositing the filament structures in an arrangement having a bent structure as described in the claim with respect to elements 1300 and 1302, or additionally in Fig, 30B this arrangement would meet the claim. 
Claims 2, 4-6, 15-18, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sandusky (US Patent No. 5,405,683)/Mark (US 2014/0361460) in view of Millar (US 2014/0224410) as applied to claims 1/25/27 above, and further in view of O’Neill et al. (US Patent No. 6,331,028), hereinafter O’Neill.
Regarding claims 2, 26, and 28-29, Sandusky/Mark does not explicitly disclose that a mold cavity is used in order to complete the steps of (a) placing the preform charge into a mold cavity; (b) closing the mold cavity, but does disclose (c) subjecting the preform charge to elevated pressure and temperature in order to form a part (Sandusky, 2:34-2:39; 2:50-2:52) using a roller instead (in Sandusky).   

One of ordinary skill in the art would have found the techniques of O’Neill directly applicable to the process of Sandusky/Millar or Mark/Millar above, and would have had a reasonable expectation of success by applying these techniques to similar materials as a substitutable alternative to each other. The mold and the roller are substitutable alternatives for one another as both are read to apply pressure and/or heat to consolidate a similar material together (to a selected extent) with the other being selected for a second or further compression. Accordingly, it would have been obvious to one of ordinary skill in the art to have further specified that the “preform charge” is consolidated within a mold as is recited in the claim.
Regarding claim 4, Sandusky/Millar/O’Neill or Mark/Millar/O’Neill further suggests or describes placing a number of preforms/bundles (O’Neill, Fig. 1 shows a molded product comprising multiple “bundles” which are shown in O’Neill, Fig. 16) into a mold. Additionally, it has been held that the repeating of steps supports a prima facie case of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have further specified that there are more preforms/charges placed into the mold in order to create a larger product, as is claimed. 
Regarding claims 5-6, Sandusky/Millar/O’Neill or Mark/Millar/O’Neill further suggests or describes placing an insert (O’Neill, 31:15-32:55 describes the different types of inserts that can be placed within the molded product) as to make a through hole (aperture) (32:9-32:22) 
Additionally or alternatively to the above, Millar discloses a composite “control rod” which is threaded in some cases, and can be used to leave an opening in the composite part (Millar, Fig. 3, par. 0105).  It would have been obvious to one of ordinary skill in the art to have incorporated this feature for the same reasons set forth above in claim 1. 
Regarding claim 15, Sandusky/Millar or Mark/Millar discloses the subject matter of claim 1, but does not explicitly disclose that the assemblage is wrapped with an adhesive (tape). 
However, O’Neill, as part of a similar application, describes that the fibers are held tightly to the “inner surface of [an] adhesive-containing polymeric sheet” (O’Neill, 19:22-19:25), which is another way to describe “tape.” One of ordinary skill in the art would have found the techniques applied by O’Neill to be applicable to the base processes above and would have had a reasonable likelihood of success for adopting these techniques given the similarities between the types of materials being bonded. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to further specify that the bundles of fibers making up the preforms are wrapped with tape, in order to keep them bundled together, as is recited in the claim. 
Regarding claim 16, Sandusky/Millar or Mark/Millar discloses the subject matter of claim 1 but does not explicitly disclose arranging a “rib-and-sheet structure” as recited in the claim. 

Regarding claim 17, Sandusky/Millar/O’Neill or Mark/Millar/O’Neill discloses the subject matter of claim 1, but does not explicitly disclose weighing the preform charge, even if additional weight may not be required (contingent). However, O’Neill discloses, as part of a similar process, that the weight and density of the fibrous material (O’Neill, 16:20-16:25) affect the flow of resin material (permeability). It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a prima facie case of obviousness. O’Neill demonstrates that the weight of the preform, per unit area, causes a result to the product’s permeability. Therefore, in order to determine whether the preform is reliably permeable, it would have likewise been obvious to one of ordinary skill in the art to have additionally weighed the preform in order to determine whether it is suitable for molding, as is claimed. 
Regarding claim 18, Sandusky/Millar/O’Neill or Mark/Millar/O’Neill is understood to suggest this claim limitation, as a routine visual inspection is understood to meet this claim limitation of a “non-destructive” testing method that constitutes “inspection” prior to adding the preform to the mold cavity. It seems obvious that if the preform were not properly formed, it would be discarded or otherwise reused, thus making this “inspection” step obvious or routine.  
Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandusky (US Patent No. 5,405,683) in view of Millar (US 2014/0224410) as applied to claim 7 above, and further in view of Mark (US 2014/0361460).
Regarding claim 9, Sandusky/Millar discloses the subject matter of claim 7 above, but does not explicitly disclose the different diameters of the subunits as is claimed. However, Mark, as part of a similar process of producing “subunits” and joining them together as outlined above, further specifies (Figs. 6A-6B) producing filaments of different diameters as is claimed. 
Because Mark is likewise concerned with the molding of fibrous composites by joining pieces together, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the diameters are different as is claimed. 
Regarding claims 10-11, Sandusky/Millar discloses the subject matter of claim 7, but does not explicitly disclose the two different lengths. However, Mark, as part of a similar process of producing “subunits” and joining them together as outlined above, further specifies (Figs. 27-28, 30C) producing filaments of different lengths/orientations to one another, as is claimed. 
Because Mark is likewise concerned with the molding of fibrous composites by joining pieces together, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the structure is modified as described above as in the claimed invention. 
Regarding claims 13-14, Sandusky/Millar discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose the preform arrangement with a “u” shape at the intersection as is claimed. However, Mark, as part of a similar process of producing subunits and joining them together, further specifies (Mark, Fig. 25) an arrangement of subunits as claimed with a “u” shaped subunit along a “snake-like” path along a surface (as illustrated) and likewise shows an arrangement where one filament “wraps” around the other (e.g., Mark, Fig. 30B). 
. 
Claims 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sandusky (US Patent No. 5,405,683).
Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2014/0361460).
Regarding claim 19, Sandusky discloses a “preform charge” consisting essentially of a towpreg (abstract) (2:39-2:50) (Fig. 1C) in a “preform-charge fixture” (roller), (b) physically confining/applying pressure (2:34-2:38 and 2:50-2:51) to form an assembled composite part of the preforms, (if required) (c) softening (2:39-2:41) a thermoplastic (“hot-melt”) material in order to cause the bonding together. This forms the required structure as in claim 19 other than the specific aspect ratio. 
Sandusky (like in claims 1, 25, 27 above) does not explicitly disclose that the towpreg (bundle of fibers) has an aspect ratio (width/thickness) of 0.25 (1/4 as long as it is thick) to about 6.0 (6 times as wide as it is thick). However, it has been held that changes in shape or size are supportive of a prima facie case of obviousness.  Furthermore, it has been held where the prior art discloses an overlap in ranges with the prior art, a prima facie case of obviousness exists. Therefore, in view of at least Figs. 1A-1D, it would have been obvious to have produced a shape as is recited in the claim, since there is at least one example (Fig. 1D) that is about the same in at least two different dimensions (aspect ratio around 1), which is within the claimed range or at least overlaps with the claimed range, as clearly illustrated between 0.25 and 6.0.

Regarding claims 20-21, Sandusky or Mark discloses the subject matter of claim 19, and further shows adjacent tows within the same axis (as implied by Sandusky, Figs. 1A-1D for the ribbon structures which would constitute the same axis). 
Mark, Fig. 17C also shows this arrangement, with each of the preforms being aligned on the same axis (the normal axis to the page).
Regarding claims 22-23, Mark discloses the subject matter of claim 19, and further discloses (Figs. 6A-6B) two different diameters for subunits as well as two different lengths (Fig. 28A-28B, 30B-30C) showing two different lengths in two different directions. Sandusky is not read to disclose this limitation directly, and is addressed below. 
Regarding claim 24, Sandusky discloses the subject matter of claim 19, and further discloses (Sandusky, Fig. 1C has a portion of at least 2 filaments at an angle to each other as 
Mark discloses the subject matter of claim 19 and further discloses (Fig. 27-28) two subunits (e.g., 1300, 1302) at an angle at two different lengths. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sandusky (US Patent No. 5,405,683) in view of Mark (US 2014/0361460).
Regarding claims 22-23, Sandusky does not explicitly disclose that there are two filaments of different diameters/lengths produced. Mark discloses (Figs. 6A and 6B) the production of two filaments of two different diameters as to produce two different diameter subunits and of different lengths (Figs. 27-28). 
With respect to Sandusky it discloses all of claim 19 above and it has been held that changes in shape or size are supportive of a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are two different diameter subunits produced as to produce a structure as claimed. 
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed in the order they appear in the remarks.  
In response to the argument about the cross section of arbitrary shape, Examiner points out that “cross section of arbitrary shape” is interpreted under BRI as covering any selected cross-sectional shape. Even if Sandusky is read to produce the same shape, it would still be an arbitrary shape when comparing the claims with the prior art since the term “arbitrary” in the 
Additionally, with respect to the comments about the of the preform as in claim 19, it has been held that changes in size or shape or scaling up or down would support a case of prima facie obviousness. As such, the size of the deposited samples in Mark would be relevant to this. It is noted that the claim is to a range of “about 0.25 to about 6.0” for aspect ratio of width to thickness of a bundle of fibers. A bundle would be understood to have a length that is the longest dimension of three dimensions (length, width, thickness) of said bundle. The width and thickness would be inherently no longer than the length of 2-5 inches deposited bundle length. If the deposited bundle has a length of 5 inches, then the other two dimensions must be less than 5 inches (or at least no more than 5 inches). Thus, there must be ratios for the other two dimensions of said deposited bundle that would be within 0.25 and 6, when both values must be less than 5. There may also be values of the ratios that would exceed these limits, but the possible values of these ratios would certainly overlap with the claimed range of values since a limit has been established by the length of the bundle. As such, a prima facie case of obviousness would seem to be established by this teaching.            
With respect to a “cavity” it is interpreted as the location at where the object is placed to be molded. Millar is cited as it has both of the structural elements and includes a clamp and cleats as viewed under the BRI of the claim. As shown in the instant specification (drawings), the clamp and cleats are features that help support the fiber bundles in place. The function in Millar is similar, but for different types of fibrous preforms. Thus, the ordinary artisan would have had a reasonable expectation of success as outlined above, and all cited references are in the field of composite molding and thus are in the same field of endeavor as the claimed invention. They are 
Applicant’s preforms are also designed to correspond to their mold cavity and so it does not seem that this would preclude the same arrangement in the prior art.  The claim also requires a clamp/cleats OR a cavity as drafted and the clamp is to be designed to hold the material in conjunction with “cleats”.  The “clamps” are interpreted in view of, for example, Applicant’s Figs. 13 or 16 which is broadly a support above the fiber material. The “cleats” are interpreted in view of, for example, Applicant’s par. 0096 which is the surface against which the material is placed and the clamp presses a portion to the surface. While Mark/Sandusky do not disclose this structure, it is present in Millar and used in a similar manner as in the claimed invention, with a similar type of material comprising fibers and resin. As discussed in MPEP 2143, this is all relevant to an obviousness analysis.
With respect to Mark, the subunits being produced by the 3D printer of Mark are clearly analogous to the preforms in the claims, because they are made up of continuous fibers (fiber bundles) and resin. Thus an assemblage of these preforms would constitute a preform charge, under the BRI of the claims since they would have all of the required elements. The fact that Mark produces the corresponding elements using a “3D printing” system is not material to the claims since the claims do not preclude any particular manner of producing the claimed preforms made up of fiber bundles and resin. Additionally, step (b) of the method claims only requires softening “if required due to chemical composition” which is viewed as broad language as it would cover both assemblages that are partially joined and/or not partially joined together with a softening of the resin.   

Examiner additionally points out that method claims 1/25/27 and product claim 19 are much broader than the intent since a “preform” = fiber bundle and resin; with “preform charge” = assemblage of preforms. Only some of the presented dependent claims positively require any steps of addition of heat or pressure to the assemblage. Mark is not “meaningless” with respect to the claimed preforms because they do not require more than what Mark discloses as structural elements. As such, the references are viewed to teach the claims under their BRI as further explained above and the rejections are maintained as outlined above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742